IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-50,358-02


                    EX PARTE JOHN GABRIEL CAPE, Applicant


    ON APPLICANT’S APPLICATION FOR A WRIT OF HABEAS CORPUS
    IN CAUSE NO. 2017CR12157-W1 FROM THE 226TH DISTRICT COURT
                           BEXAR COUNTY

       YEARY, J., filed a concurring opinion.
                                CONCURRING OPINION

       The Court remands this post-conviction application for writ of habeas corpus for

further factual development and findings on Applicant’s claim of actual innocence. TEX.

CODE CRIM. PROC. art. 11.07. I concur in the remand. I note that Applicant has also made

a colorable allegation that the State used false evidence against him to obtain his plea, as

well as a claim that his plea of no contest was involuntary. In its per curiam order, the Court

authorizes the convicting court to “make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.” Order at 2. With the understanding that this

authorization is broad enough to permit additional factual development on Applicant’s

other colorable claims, as may be appropriate, I join the Court’s order.
                                     CAPE ― 2




FILED:           November 18, 2020
DO NOT PUBLISH